Appeal by relator from an order of the Clinton County Court dismissing a writ of habeas corpus. On July 15, 1938, appellant was convicted of the crime of robbery, second degree, and sentenced to a term of five to ten years. On February 26, 1942, after serving about three and one-half years, he was paroled. On July 13, 1942, the parole board relinquished active supervision of his case so that he could enter the army. While a member of the armed forces he became absent without leave and was again convicted of the crime of attempted grand larceny, second degree, and sentenced as a second offender to a term of two and one-half to five years. When received at prison he was charged with delinquent time of six years, three months and twenty-seven days on his first sentence, pursuant to section 219 of the Correction Law. Appellant contends that because the parole board relinquished active supervision over him so that he might join the army he was no longer on parole, and that therefore section 219 of the Correction Law does not apply to his case. There is no merit in this contention (Correction Law, § 220). Order unanimously affirmed. Present — Hill, P. J., Brewster, Foster, Russell and Deyo, JJ. [See post, p. 1076.]